NO. 07-01-228-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               SEPTEMBER 11, 2001
                        ________________________________

                               ANN MARIE LUSTGRAAF,

                                                        Appellant

                                            v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

              FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                   NO. 41,557-C; HON. PATRICK PIRTLE, PRESIDING
                         _______________________________

                                    Dismissal
                         _______________________________

Before REAVIS, QUINN and JOHNSON, JJ.

       Ann Marie Lustgraaf (appellant) attempts to appeal from a judgment under which

she was convicted of possession of a controlled substance. The judgment was entered

pursuant to her guilty plea and plea bargain with the State. Furthermore, the trial court’s

decision and sentence comported with the terms of the plea bargain. Appellant filed a

general pro se notice of appeal along with an affidavit of indigency. We dismiss for want

of jurisdiction.
        Because appellant pled guilty and the sentence assessed by the court did not

exceed the parameters of the plea bargain, appellant was required to comply with Texas

Rule of Appellate Procedure 25.2(b)(3). That is, she was required to recite in her notice

that she was appealing based upon jurisdictional defects, that the substance of her appeal

was raised by written motion and ruled on before trial, or that the trial court granted her

permission to appeal.               None of these statements appear in her notice, however.1

Consequently, we have no jurisdiction to entertain the proceeding. Cooper v. State, 45
S.W.3d 77 (Tex. Crim. App. 2001). This is true even though she contends, via her notice

of appeal, that she failed to understand the applicable range of punishment, id. (holding

that issues of voluntariness cannot be raised through a general notice of appeal), and that

her punishment was excessive.2

        Accordingly, the appeal is dismissed.



                                                                                    Per Curiam

Do Not Publish.




        1
          W e do not decide at this time whether a trial court’s stating in its judgment (as the court did here)
that one who pled guilty had the right to appeal and that counsel would be appointed to represent him on
appeal if he could not afford one is tantamount to granting permission to appeal. Yet, we note the potential
for such comm entary inducing a prospective appellant into believing that he could appeal. Nevertheless, the
notice of ap pea l still would have to com port with Texas Rule of Appellate Procedure 25.2(b)(3) before we
acquired jurisdiction.

        2
            Appellant also s tates in her n otice o f app eal tha t she doe s “no t intend to contes t [her] conviction.”

                                                            2